DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to preliminary amendment filed 02 October 2020.  Claims 1-46 were canceled.  Claims 47, 49, 59-61, 69-72, 80, 90, and 92 were amended. Claims 68 and 89 were canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The indicated allowability of claims 68 and 89 is withdrawn in view based on the examiner’s new interpretation of the claim language.  Rejections based on the newly cited reference(s) follow.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 112

Claims 47-67, 69, 71-88, 90-92 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 47 and 72, it is not clear what “acceptable” distance is?  What distance is “acceptable”, e.g. how short or how long?  For examining purpose, any distance between the relay device and the article where the article can be detected is considered as an “acceptable distance”.

Claim Rejections - 35 USC § 103

Claim(s) 47-55, 57, 63-66, 69, 72-76, 78, 84, 86, 87, and 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sears (US Pub. No. 2016/0142884 A1) in view of Naef (US Patent No. 10,587,595 B1).
Regarding claim 47, Sears discloses n article tracking system comprising: 
a relay device 101 configured to: 

determine a received signal strength for the short-range radio signal (paras.  [0053]-[0054]); and
transmit a relay signal comprising the beacon identifier (para. [0012]) and the received signal strength [0012], [0054]-[0055]; and 
a tracking device 110, 120 configured to: 
receive the relay signal from the relay device 101; 
store the beacon identifier and a timestamp corresponding to the relay signal (paras. [0050], [0054]); and 
determine a location of an article associated with the beacon based on a known location of the relay device 101 (para. [0054], [0058], para. [0065]).
	Sears fails to disclose that the system further determines that the relay device is a closest relay device to the beacon based on a comparison of a characteristic of the received relay signal to a plurality of characteristics of a plurality of other received relay signals, the plurality of other received relay signals individually corresponding to a plurality of other relay devices. However, Naef teaches comparing the signal the signal strength to measure proximity to the sensors and determine which sensors are near one or more beacon devices.  Therefore, it would have been obvious to one of ordinary skill in the art to apply this teaching in Sears because it allows the Sears system to determine the location of the beacon more accurately. 
	As for the claimed feature “determine a time of arrival for the article at a particular relay device having a known location based on the time the article is located within an acceptable distance from the particular relay device”, one ordinary skill of ordinary skill in the art would have readily recognized that when the article can be detected at a relay device it means that it is within an acceptable distance, and would use the time of arrival of the article at a relay device with known location as the time of arrival of the article as if it is the actual time of arrival because it is within an acceptable distance near the relay.
	Regarding claim 48, the beacon 101 is attached to the article which is the mobile phone. 
Regarding claim 49, the beacon identifier includes a unique user identification number (UUID) (e.g. phone number).
Regarding claim 50, Sears fails to disclose the beacon identifier is associated with a baggage identifier.  However, it would have been obvious to one of ordinary skill in the art to use the system disclosed in Sears in any application including locating baggage instead of a person. 
Regarding claims 51 and 52, though not discussed in Sears, one of ordinary skill in the art would have readily recognized that in the modified system of Sears when used in a baggage location environment, the baggage will get a baggage identifier so that the information of the track baggage can be used to recognize the baggage being tracked.  Therefore, one of ordinary skill in the art would use a license plate number (LPN) for the baggage in order to track their location.
Regarding claim 53, Sears discloses a timestamping means configured to attach the timestamp to the relay signal before the tracking device 110, 120receives the relay signal (para. [0054]).
Regarding claim 54, Sears fails to disclose that the timestamping means are alternatively configured to attach the time stamp to the relay signal after the tracking device 110, 120 receives the relay signal.  However, it appears that the same information will still be achieved regardless whether the timestamp is attached before or after the tracking device 110, 120receive the relay signal.
Regarding claim 55, in Sears, the characteristic of the received relay signals from each relay device includes a calculated RSSI (para. [0065]).
Regarding claim 57, in Sears, the characteristic of the received relay signals from each relay device includes a calculated RSSI and a beacon transmission power (paras. [0053] and [0065]).
Regarding claim 63, the tracking device 110, 120 sends a message including the stored time, beacon identifier and unique relay device identifier to an external data processing system.  (See paras. [0050], [0054])).
Regarding claim 64, neither Sears nor Naef discloses the tracking device 110, 120sends a message including passenger related information received from an external database to an external data processing system.  However, one of ordinary skill in the art would have readily recognized that the system in Sears and Naef can be used in any application, such as in baggage tracking environment, if desired.  One of ordinary skill in the art that in baggage tracking application to send data such as information of a passenger information associated with the baggage because it is conventional to use a passenger information such as their name to identify the baggage.
Regarding claim 65, in Sears, the characteristic of the received relay signals from each relay device includes a beacon identifier (Fig. 1).
Regarding claim 66, in Sears, a plurality of beacons 101 each associated with an article (the mobile phone).
Regarding claim 69, Sears discloses a mobile application for sending the beacon identifier but fails to disclose the article identifier to the tracking device.  However, it would have been obvious to one of ordinary skill in the art to also send the article identifier (e.g. in the case the system is used in luggage tracking application, the luggage owner’s name) because it is a useful information for recognizing the article.
Regarding claims 72 and 73, the rejection of claims 72 and 73 recites the rejection of their apparatus counterpart claims 47 and 48. 
Regarding claims 74-76, the rejection of claims 75-76 recites the rejection of their apparatus counterpart claims 53-55. 
Regarding claim 78, the rejection of claim 90 recites the rejection of its apparatus counterpart claim 57. 
Regarding claim 84, the rejection of claim 90 recites the rejection of its apparatus counterpart claim 66. 
Regarding claim 85, the rejection of claim 90 recites the rejection of its apparatus counterpart claim 65. 
Regarding claims 86 and 87, the rejection of claims 86 and 87 recites the rejection of their apparatus counterpart claims 63 and 64. 
Regarding claim 90, the rejection of claim 90 recites the rejection of its apparatus counterpart claim 69. 

Claim(s) 56, 59, 62, 77, 80, 83, and 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sears (US Pub. No. 2016/0142884 A1) in view of Naef (US Patent No. 10,587,595 B1) and further in view of Theurer et al. (Theurer) (US Pub. No. 2020/0236509 A1).
Regarding claim 56, Sears fails to disclose the tracking device 110, 120determines the closest relay device to the beacon based on a comparison of an average calculated RSSI for a plurality of relay signals associated with each relay device.  However, in the same field of endeavor, Theurer teaches that this concept is well known in the art (para. [0120]).  In light of this teaching, it would have been obvious to one of ordinary skill in the art to employ this teaching in the modified Sears system because it is conventional in the art use average RSSI for determining the distances.
Regarding claim 59, Sears fails to disclose that the characteristic of the received relay signals from each relay device includes a calculated average distance between the beacon and each relay device.  However, Theurer teaches the concept of correlating an average calculated RSSI with the distance (para. [0120]), it would have been obvious to one of ordinary skill in the art to readily recognize using average distance and providing the average distance in the signal. 
Regarding claim 62, the Sears system modified with Naef the tracking device 110, 120 determines the closest relay device to the beacon based on an average calculated distance between the beacon and each of the relay devices.
Regarding claim 67, neither Sears nor Naef explicitly discloses an aggregator for aggregating relay device messages and streaming the aggregated messages to the tracking device.  However, one of ordinary skill in the art would have readily recognized the modified system of Sears and Naef has an aggregator or the equivalent thereof to receive data from the relay device and aggregate the collected data and sent to the tracking device in order to receive information about the articles and to track these articles.
Regarding claims 77, 80, and 83, the rejection of claims 77, 80, and 83 recites the rejection of their apparatus counterpart claims 56, 59, and 62. 
Regarding claim 88, the rejection of claim 90 recites the rejection of its apparatus counterpart claim 67. 

Claim(s) 70, 71, and 92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sears (US Pub. No. 2016/0142884 A1) in view of Naef (US Patent No. 10,587,595 B1) and further in view of Daoura et al. (Daoura) (US Pub. No. 2018/0359039 A1).
Regarding claim 70, Sears discloses n article tracking system comprising: 
a relay device 101 configured to: 
detect a short-range radio signal from a beacon (WiFi, Bluetooth, see abstract, para. [0012]), the short-range radio signal comprising a beacon identifier ([para. 0055]) corresponding to the beacon (abstract); 
determine a received signal strength for the short-range radio signal (paras.  [0053]-[0054]); and
transmit a relay signal comprising the beacon identifier (para. [0012]) and the received signal strength [0012], [0054]-[0055]; and 
a tracking device 110, 120 configured to: 
receive the relay signal from the relay device 101; 
store the beacon identifier and a timestamp corresponding to the relay signal (paras. [0050], [0054]); and 
determine a location of an article associated with the beacon based on a known location of the relay device 101 (para. [0054], [0058], para. [0065]).
	Sears fails to disclose that the system further determines that the relay device is a closest relay device to the beacon based on a comparison of a characteristic of the received relay signal to a plurality of characteristics of a plurality of other received relay signals, the plurality of other received relay signals individually corresponding to a plurality of other relay devices. However, Naef teaches comparing the signal the signal strength to measure proximity to the sensors and determine which sensors are near one or more beacon devices.  Therefore, it would have been obvious to one of ordinary skill in the art to apply this teaching in Sears because it allows the Sears system to determine the location of the beacon more accurately. 
	Neither Sears nor Naef discloses a mobile application for displaying the journey of the article to a user.  However, Daorua teaches providing a user application for displaying a path taken by a tracked article (radiotag) on a map graphically on a smart device (see Fig. 20B).  In light of this teaching, it would have been obvious to one of ordinary skill in the art to readily recognize incorporating this teaching into the modified device of Sears and Neaf because it is a very useful information to allow the user to see the location of their article/luggage.  
Regarding claim 71, neither Sears nor Naef discloses a mobile application for notifying a passenger or user when the article arrives at the particular relay device having the known location.  However, Daorua teaches providing a user application for displaying a path taken by a tracked article (radiotag) on a map graphically on a smart device (see Fig. 20B).  Therefore, Daorua teaching notifying the user when the article arrives at the particular relay device having the known location.  It would have been obvious to one of ordinary skill in the art to readily recognize incorporating this teaching into the modified device of Sears and Neaf because it is a very useful information to allow the user to see the location of their article/luggage.  
Regarding claim 91, neither Sears nor Naef discloses a mobile application for displaying the journey of the article to a user.  However, Daorua teaches providing a user application for displaying a path taken by a tracked article (radiotag) on a map graphically on a smart device (see Fig. 20B).  In light of this teaching, it would have been obvious to one of ordinary skill in the art to readily recognize incorporating this teaching into the modified device of Sears and Neaf because it is a very useful information to allow the user to see the location of their article/luggage.  
Regarding claim 92, the rejection of claim 90 recites the rejection of its apparatus counterpart claim 71. 
Allowable Subject Matter

Claims 58, 60, 61, 79, 81, and 82 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE BICHNGOC LIEU whose telephone number is (571)272-2978.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 5712723114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE B LIEU/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        
20 Feb 21